Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/771,962 filed on 06/11/2020. Claims 6-7, 9, and 16-23 were canceled; claims 1, 2, 3, 4, 5, 8, 10, 11, 12, 13, 14, have been amended; claims 1, 8, 10, and 11 are independent claims.  Claims 1-5, 8, 10, 11-14, and 15 have been examined and are pending. This Action is made Non-FINAL.

Drawings
The drawings were received on 06/11/2020.  These drawings are reviewed and accepted by the Examiner.
The amendment to drawing of figure 4 filed on 06/11/2020.is reviewed and accepted by the Examiner.

Specification
The amendment to specification received on 06/11/2020 is reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1-5, the claims one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a situation management device configured to hold…,”“a registration device configured to: receive registration information; and to store…,”, “an authentication device configured to: receive authentication information; and to produce …,” “a comparison device configured to compare…” “a registration information input unit configured to receive…,”  “an allowed information generation unit configured to generate…,” “a registration information storage unit configured to store…, “an allowed information storage unit configured to store…,” “an authentication information input unit configured to receive…,” “a stored information acquisition unit configured to selectively receive…,” “an information comparison unit configured to compare…,” “a registration information input unit…,” “an authentication information input unit configured to receive…,” ‘a current situation acquisition unit configured to receive…,” “an allowed information generation unit configured to generate….,”  “includes an information comparison unit configured to compare…,” “a registration information input unit configured to receive…,” “an authentication information input unit configured to receive….,” “a current situation acquisition unit configured to receive…,” a result determination unit configured to determine…,” recited in claims 1-5.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding claims 8 and 10, the claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an authentication information acquisition unit configured to receive…,” “a current situation acquisition unit configured to acquire…,” “a stored information acquisition unit configured to selectively acquire…,” “an information comparison unit configured to compare…,” “a result determination unit configure to determine…,” recited in claims 8 and 10.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 8, 10, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-114976 (“JP-1-976,” Machine translation JP 2007-114976, filed May 10th, 2007, pages 1-15), in view of JP 2007-65824 (“JP-3-824,” Machine translation JP 2007-65824, filed March 15, 2007, pages 1-43).
Regarding claim 1, JP-1-976 teaches an information processing system, comprising:
a registration device configured to: receive registration information; and to store, as stored information in a storage device, at least one of the registration information and information associated with the registration information as it is (JP-1-976: page 7,  par. 0020, an input of a password is accepted by a key operation of a keyboard 104 by a user (Step 501); page 3, claim 1, registration a password unique to the user input by the input device; storing password) or converted information obtained by converting the at least one using a predetermined conversion function;
an authentication device configured to: receive authentication information; and to produce, as comparison information, at least one of the authentication information and information associated with the authentication information as it is (JP-1-976: page 7, par. 0022: input password is accepted by a key operation of a keyboard 104 [i.e. authentication device] by a user (Step 601). It is determined whether or not [i.e. comparison] the mistype authentication is valid (Step 602), and if it is set to be valid [i.e. enable], then process proceeds to step 603, where it is determined whether or not matches either the password registered [i.e. comparison information] by the password registration function 201 or mis-type word stored and stored by the miss-type registration 202 [i.e. comparison of stored information and comparison information in the claim 1]..) or converted information 
a comparison device configured to compare the stored information with the comparison information in accordance with the current situation (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user).
JP-1-976 does not teaches a situation management device configured to hold a current situation of an operator and/or of an overall system including relevant systems connected to the information processing system;
However, in an analogous art, JP-3-824 discloses a situation management device configured to hold a current situation of an operator and/or of an overall system including relevant systems connected to the information processing system (JP-3-824: page 2, SOLUTION, an abnormality level is identified from context, the abnormal level is converted to an authentication strength level, and an authentication server is caused to execute authentication processing corresponding to authentication strength level; page 10, par. 0029, wherein a context gathering unit 401 includes various devices such as (1) a device for gathering a network obstruction state, obstructive state, virus prorogation state etc. in a user plan 100, (6) an earthquake meter, (10) a device gathering information on whether there is an intrusion into a registered user home acquired from home security system and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JP-3-284 with the method and system of JP-1-976 to include a situation management device configured to hold a current situation of an operator and/or of an overall system including relevant systems connected to the information processing system. One would have been motivated to provide an authentication method capable of properly coping with an abnormal state and increasing authentication strength level (JP-3-284: page 2, PROBLEM TO BE SOLVED, page 7, par. 0007).
Regarding claim 2, the combination of JP-1-976 and JP-3-824 teaches the information processing system as claimed in claim 1. The combination of JP-1-976 and JP-3-824 further teaches wherein the registration device includes: 
a registration information input unit configured to receive the registration information (JP-1-976: page 3,claim 1, registration a password unique to the user input by the input device; storing password); and an allowed information generation unit configured to generate allowed information as the information associated with the registration information (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word [i.e. allowed information] is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation [i.e. storage device]) the registration device being configured to deliver, as the stored information to the storage device, a combination of the registration information and the allowed information as it is (JP-1-976: page 3, claim 1; page 8, par. 0024) or a converted 
wherein the storage device comprises: a registration information storage unit configured to store the registration information as a part of the stored information (JP-1-976: page 3, claim 1, registration a password unique to the user input by the input device; storing password); and  an allowed information storage unit configured to store the allowed information as a different part of the stored information (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation; par. 0018, The password authentication item setting function 207 ….is executed by the password authentication function 203, and whether or not the authentication with the error type stored by mistype registration function 202 is performed by the password authentication function…),
wherein the authentication device includes an authentication information input unit configured to receive the authentication information, the authentication device being configured to deliver, as the comparison information to the comparison device, the authentication information as it is (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user) or converted authentication information obtained by converting the authentication information using the predetermined conversion function, and
  wherein the comparison device includes: a stored information acquisition unit configured to selectively receive the stored information stored in the storage device in accordance with the current situation (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word [i.e. selectively] is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation [i.e. storage device]; par. 0023); and 
an information comparison unit configured to compare the selected stored information with the comparison information (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user).
Regarding claim 3, the combination of JP-1-976 and JP-3-824 teaches the information processing system as claimed in claim 1. The combination of JP-1-976 and JP-3-824 further teaches,
wherein the registration device includes a registration information input unit configured to receive the registration information, the registration device being configured to deliver, as the stored information to the storage device, the registration information as it is (JP-1-976: page 3, claim 1, registration a password unique to the user input by the input device; storing password) or converted registration information obtained by converting the registration information using the predetermined conversion function,
wherein the authentication device includes: an authentication information input unit configured to receive the authentication information (JP-1-976: page 3, claim 1, registration a password unique to the user input by the input device; storing password);
a current situation acquisition unit configured to receive the current situation from the situation management device (JP-3-824: page 2, SOLUTION, an abnormality level is identified from context, the abnormal level is converted to an authentication strength level, and an authentication server is caused to execute authentication processing corresponding to authentication strength level; page 10, par. 0029, wherein a context gathering unit 401 includes various devices such as (1) a device for gathering a network obstruction state, obstructive state, virus prorogation state etc. in a user plan 100, (6) an earthquake meter  , (10) a device gathering information on whether there is an intrusion into a registered user home acquired from home security system and the like); and an allowed information generation unit configured to generate allowed information as the information associated with the authentication information based on a judgement in accordance with the current situation (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word [i.e. allowed information] is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation [i.e. storage device]),  the authentication device being configured to deliver, as the comparison information to the comparison device, at least one of the allowed information and the authentication information as it is (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user) or converted information obtained by converting the at least one using the predetermined conversion function, and
wherein the comparison device includes an information comparison unit configured to compare the stored information received from the storage device with the comparison information received from the authentication device (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user). 
Regarding claim 5, the combination of JP-1-976 and JP-3-824 teaches the information processing system as claimed in claim 1. 
Although JP-1-976 and JP-3-824 do not explicitly disclose wherein the comparison device includes a result determination unit configured to determine an authentication level of the operator based on the current situation or a compared result of the comparison device.
However, these additional features above can be easily derived from the features of the combination JP-1-976 and JP-3-284 (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user; JP-3-824:page 2, SOLUTION, an abnormality level is identified from context, the abnormal level is converted to an authentication strength level, and an authentication server is caused to execute authentication processing corresponding to authentication strength level; page 10, par. 0029, wherein a context gathering unit 401 includes various devices such as (1) a device for gathering a network obstruction state, obstructive state, virus prorogation state etc. in a user plan 100, (6) an earthquake meter, (10) a device gathering information on whether there is an intrusion into a registered user home acquired from home security system and the like).
Regarding claim 8, JP-1-976 disclose A comparison device, comprising:
an authentication information acquisition unit configured to receive authentication information from an authentication device (JP-1-976: page 7, par. 0020, an input of a password is accepted by a key operation of a keyboard 104 by a user (Step 501); claim 1, registration a password unique to the user input by the input device; storing password);
 a stored information acquisition unit configured to selectively acquire, from a storage device, stored information in accordance with the current situation (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user; par. 0024);
an information comparison unit configured to compare the authentication information with the selected stored information to produce a compared result (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user; par. 0024); and
a result determination unit configure to determine an authenticated result based on the compared result (JP-1-976: page 8, par. 0022, ... If they match, authentication succeeds (Step 604), and subsequence processing is permitted ,,. If in agreement with neither of the words at Step 603, become an authentication failure, and a beep sound is emitted to a user; par. 0023).
JP-1-976 does not teaches a current situation acquisition unit configured to acquire, from a situation management device, a current situation of an operator and/or of an overall system including relevant systems connected to an information processing system.
However, in an analogous art, JP-3-824 a current situation acquisition unit configured to acquire, from a situation management device, a current situation of an operator and/or of an overall system including relevant systems connected to an information processing system (JP-3-824: page 2, SOLUTION, an abnormality level is identified from context, the abnormal level is converted to an authentication strength level, and an authentication server is caused to execute authentication processing corresponding to authentication strength level; page 10, par. 0029, wherein a context gathering unit 401 includes various devices such as (1) a device for gathering a network obstruction state, obstructive state, virus prorogation state etc. in a user plan 100, (6) an earthquake meter, (10) a device gathering information on whether there is an intrusion into a registered user home acquired from home security system and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JP-3-824 with the method and system of JP-1-976 to include a current situation acquisition unit configured to acquire, from a situation management device, a current situation of an operator and/or of an overall system including relevant systems connected to an information processing system. One would have been motivated to provide an authentication method capable of properly coping with an abnormal state and increasing authentication strength level (JP-3-284: page 2, PROBLEM TO BE SOLVED, page 7, par. 0007).
Regarding claim 10, JP-1-976 teaches a comparison device, comprising:
(a) an authentication information acquisition unit configured to receive authentication information from an authentication device (JP-1-976: page 7, par. 0020, an input of a password is accepted by a key operation of a keyboard 104 by a user (Step 501); page 3, claim 1, registration a password unique to the user input by the input device; storing password);
a stored information acquisition unit configured to acquire registration information from a storage device (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user);
an information comparison unit configured to compare the authentication information with the registration information based on an acceptance range in accordance with the current situation to produce a compared result (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user; par. 0024); and
a result determination unit configure to determine an authenticated result based on the compared result (JP-1-976: page 8, par. 0022, ... If they match, authentication succeeds (Step 604), and subsequence processing is permitted ,,. If in agreement with neither of the words at Step 603, become an authentication failure, and a beep sound is emitted to a user; par. 0023).
JP-1-976 does not teaches a current situation acquisition unit configured to acquire, from a situation management device, a current situation of an operator and/or of an overall system including relevant systems connected to an information processing system;
 (JP-3-824: page 2, SOLUTION, an abnormality level is identified from context, the abnormal level is converted to an authentication strength level, and an authentication server is caused to execute authentication processing corresponding to authentication strength level; page 10, par. 0029, wherein a context gathering unit 401 includes various devices such as (1) a device for gathering a network obstruction state, obstructive state, virus prorogation state etc. in a user plan 100, (6) an earthquake meter, (10) a device gathering information on whether there is an intrusion into a registered user home acquired from home security system and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of JP-3-824 with the method and system of JP-1-976 to include a current situation acquisition unit configured to acquire, from a situation management device, a current situation of an operator and/or of an overall system including relevant systems connected to an information processing system. One would have been motivated to provide an authentication method capable of properly coping with an abnormal state and increasing authentication strength level (JP-3-284: page 2, PROBLEM TO BE SOLVED, page 7, par. 0007).
Regarding claim 11
Regarding claim 12, the combination of JP-1-976 and JP-3-824 teaches the comparison method as claimed in claim 11, wherein the registration device generates allowed information as the information associated with the registration information (JP-1-976: page 8, par. 0024, the error in the registration of the mistype word [i.e. allowed information] is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation [i.e. storage device]), and delivers, as the stored information to the storage device, a combination of the registration information and the allowed information as it is (JP-1-976: page 3, claim 1, registration a password unique to the user input by the input device; storing password; par. 0024, the error in the registration of the mistype word [i.e. allowed information] is storing the error in the password input at the time of the personal authentication, and the registration is stored in according the accumulation [i.e. storage device]) or a converted combination obtained by converting the combination using the predetermined conversion function,
wherein the authentication device delivers, as the comparison information to the comparison device, the authentication information as it is (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [comparison] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user) or converted authentication information 
wherein the comparison device selects and receives the stored information stored in the storage device in accordance with the current situation (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user), and 
compares the selected stored information with the comparison information (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user). 
Regarding claim 13, the combination of JP-1-976 and JP-3-284 teaches the comparison method as claimed in claim 11,
wherein the registration device delivers, as the stored information to the storage device, the registration information as it is (JP-1-976: page 3, claim 1, registration a password unique to the user input by the input device; storing password) or converted 
wherein the authentication device generates allowed information as the information associated with the authentication information based on a judgement in accordance with the current situation, and delivers, as the comparison information to the comparison device (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user),  at least one of the allowed information and the authentication information as it is (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user) or converted information obtained by converting the at least one using the predetermined conversion function,
wherein the comparison device compares the stored information received from the storage device with the comparison information received from the authentication device (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user).
Regarding claim 14, claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a non-transitory recording medium having recorded thereon a program associated with the system claimed in claim 1; claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-114976 (“JP-1-976,” Machine translation JP 2007-114976, filed May 10th, 2007, pages 1-15), in view of JP 2007-65824 (“JP-3-824,” Machine translation JP 2007-65824, filed March 15, 2007, pages 1-43), further in view of JP 2008-242874 (“JP-2- 874,” Machine Translation JP 2008-242874, filed October 9th, 2008, pages 1-20).
Regarding claim 4, the combination of JP-1-976 and JP-3-824 teaches the information processing system as claimed in claim 1. The combination of JP-1-976 and JP-3-824 further teaches
wherein the registration device includes a registration information input unit configured to receive the registration information , the registration device being configured (JP-1-976: page 7, par. 0020, an input of a password is accepted by a key operation of a keyboard 104 by a user (Step 501); claim 1, registration a password unique to the user input by the input device; storing password) or converted registration information obtained by converting the registration information using the predetermined conversion function,
wherein the authentication device includes an authentication information input unit configured to receive the authentication information, the authentication device being configured to deliver, as the comparison information to the comparison device, the authentication information as it is (JP-1-976: page 7, par. 0022: input password is accepted by a key operation of a keyboard 104 [i.e. authentication device] by a user (Step 601). It is determined whether or not [i.e. comparison] the mistype authentication is valid (Step 602), and if it is set to be valid [i.e. enable], then process proceeds to step 603, where it is determined whether or not matches either the password registered [i.e. comparison information] by the password registration function 201 or mis-type word stored and stored by the miss-type registration 202 …) or converted authentication information obtained by converting the authentication information using the predetermined conversion function, and
wherein the comparison device includes: a current situation acquisition unit configured to receive the current situation from the situation management device (JP-3-824: page 2, SOLUTON, an abnormality level is identified from context, the abnormal level is converted to an authentication strength level, and an authentication server is caused to execute authentication processing corresponding to authentication strength level; page 10, par. 0029, wherein a context gathering unit 401 includes various devices such as (1) a device for gathering a network obstruction state, obstructive state, virus prorogation state etc. in a user plan 100, (6) an earthquake meter , (10) a device gathering information on whether there is an intrusion into a registered user home acquired from home security system and the like); 
 and an information comparison unit configured to compare the stored information and the comparison information in accordance with the current situation (JP-1-976: page 8, par. 0023, Since a miss-type word as a user’s habit is registered and authentication by an input word other than the correct password input is enable., it is possible to perform authentication [i.e. comparison information] with more freedom for a user. For example, when the security can be set low depending on the user environment [i.e. current situation] of the PC 10, the mistype authentication can be make effective any making the mistype authentication effective, and thereby improving the usability of the user).
The combination of JP-1-976 and JP-3-824 teaches an information comparison unit configured to compare the stored information in accordance with the current situation but does not explicitly disclose comparison information based on an acceptance range.
However, in an analogous art, JP-2-874  discloses comparison information based on an acceptance range (JP-2-874: fig. 6, page 7, par. 0037, The urgency degree conversion unit 40 convert the evaluated urgency degree 31 into a specific degree of  strictness 41 [i.e  a precision level 41 an acceptance range] for authentication and outputs the result..; page 9, par. 0039, a key verification unit 50 receives key information 51 for authentication input from an operator who is operator, and verifies whether or not the key information is certified by using the degree certainty. If verification success, and authentication success signal 51 is output. At this time, the key verification unit 50 is configure to allow an error or mismatched with a range defined by the degree of strictness 41 [i.e. acceptance range]).
(JP-2-874: page 6, par. 0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/Canh Le/
Examiner, Art Unit 2439

March 8th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439